Exhibit 10.1

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETED
ASTERISKS [***],

HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION

PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.

 

 

AMENDMENT #4

TO EXCLUSIVE LICENSE AGREEMENT #2

THIS AMENDMENT #4 TO EXCLUSIVE LICENSE AGREEMENT #2 (the “Amendment #4”) is
entered into as of July 30, 2018 (“Amendment Effective Date”), by and between
Reva Medical Inc. (“Licensee”) and Rutgers, The State University of New Jersey
(“Rutgers”).

WHEREAS, Licensee and Rutgers have entered into an exclusive license agreement
effective July 1, 2010, and have amended it with an amendment #1 effective
March 25, 2013, an amendment #2 effective August 26, 2014, and an amendment #3
effective September 12, 2016 (collectively the “License”); and

WHEREAS, the parties wish to further amend certain provisions of the License as
set forth in this Amendment #4.

Capitalized terms used but not defined herein shall have the respective meanings
ascribed to such terms in the License.

NOW, THEREFORE, in consideration for the mutual premises made herein, the
parties hereby agree as follows:

 

  1.

“Distributor” means a non-affiliated third party that obtain rights from
Licensee or its Affiliates or Sublicensees to resell Licensed Products and does
not obtain any other rights with respect to Licensed Product (other than the
right to package or repackage Licensed Product).

 

  2.

“Sublicense” means any arrangement, however captioned and regardless of how the
conveyances are referred to therein, in which Licensee directly or indirectly:
(i) grants or otherwise conveys any right licensed hereunder, including by
granting an option to certain rights; (ii) agrees not to assert any right
licensed hereunder; and/or (iii) otherwise permits the making, offering for
sale, using, selling or importing of Licensed Product under the rights licensed
hereunder. Notwithstanding the foregoing, Sublicense shall not include (x) label
licenses or similar rights granted to customers or (y) licenses granted to
Distributors that merely permit such Distributors to resell, package, or
re-package Licensed Products supplied by Licensee, its Affiliates, or
Sublicensees.

 

      

The wording “sublicense” throughout the License shall all be replaced by
“Sublicense”.

 

  3.

“Sublicensee” means any third party to a Sublicense. For clarity, Sublicensee
excludes Distributors.



--------------------------------------------------------------------------------

  4.

The parties agree that starting from the Amendment Effective Date:

 

  (i)

all Improvements made and reduced to practice after the Amendment Effective Date
solely by Licensee, with no contribution by Rutgers (hereinafter “REVA
Improvement”), shall be owned exclusively by Licensee without any obligation to
pay any royalties or fees of any kind to Rutgers on REVA Improvements (or the
use of REVA Improvements in any products), unless such REVA Improvement is
covered by a Valid Claim in the Rutgers’ Patent Rights for which Licensee shall
have all the obligations stipulated in the License, and

 

  (ii)

REVA Improvements would not constitute Rutgers’ Patent Rights, and

 

  (iii)

Licensee would not be obligated to license or assign REVA Improvements or any
rights underlying REVA Improvements, or any information related to REVA
Improvements, to Rutgers.

Without limiting the foregoing, the following specific language of the License
shall be deleted: (i) the last sentence of Section 2.1, and (ii) the last
sentence of Section 2.6.

 

  5.

Section 1.16(v) of the License is hereby deleted in its entirety and replaced
with the following:

 

   

1.16 (v) for avoidance of doubt, with respect to such Improvements with respect
to subsections (i), (ii) and (iii) which constitute Joint Inventions of Licensee
under U.S. patent law, Licensee elects to have such Licensee’s rights in such
Improvements included in the Rutgers’ Patent Rights for purposes of this
Agreement. Further, other intellectual property which is added to Exhibit A,
pursuant to the terms of this Agreement, will be included in the definition of
Rutgers’ Patent Rights for purposes of this Agreement

 

  6.

Section 2.5 of the License hereby deleted in its entirety and replaced with the
following:

2.5. Continuing Research by Rutgers and Licensee.

 

  (i)

Each Party will advise the other of Improvements to the Inventions that are
Rutgers Inventions or Joint Inventions during the term of this Agreement and
will disclose them to the Rutgers Office of Technology Commercialization. Each
party shall further disclose to each other any patent filings directly related
to the Rutgers Inventions or Joint Inventions that such party intends to make.

 

  (a)

Rutgers Inventions which are Improvements, to the extent such Improvements were
funded by Licensee pursuant to a Sponsored Research Agreement between Licensee
and Rutgers, will be included within the definition of “Inventions” set forth in
this Agreement.

 

  (b)

For avoidance of doubt, all Joint Inventions which are Improvements will be
included within the definition of “Inventions” set forth in this Agreement.

 

 

2



--------------------------------------------------------------------------------

  (c)

A new Invention, which is not an Improvement, and which is within the definition
of the Licensed Polymer and is developed as part of the Sponsored Research
Agreement, and which is a Rutgers Invention or a Joint Invention, will be
included within the definition of “Inventions” set forth in this Agreement.

 

  (ii)

Each Party will advise the other, at their sole discretion, if they elect to
include in this Agreement a novel invention that consists of a new biodegradable
polymer that:

 

  (a)

is not an Improvement to an existing Invention on Exhibit A, and

 

  (b)

that was developed separately from the Sponsored Research Agreement, and

 

  (c)

that is a sole Invention by Rutgers Inventors. Upon one Party providing written
notice to the other party pursuant to this clause (ii), the applicable invention
shall be an “Invention” under this Agreement.

 

  (iii)

Exhibit A will be periodically amended to include Improvements, new Inventions.

 

  (iv)

The provisions of this Agreement supersede the terms of intellectual property as
stated in the Sponsored Research Agreement.

 

  7.

Sections 4.2 and 4.3 of the License are hereby deleted in their entirety.

 

  8.

Sections 4.4 and 4.5 of the License are hereby deleted in their entirety.

 

  9.

Section 4.6 of the License is hereby deleted in its entirety and replaced with
the following:

At the closing of the first Change of Control, Licensee shall pay Rutgers, via
wire transfer, a one-time fee in the amount of Seven Million and Eight Hundred
Fifty Thousand U.S. Dollars (US$7,850,000) plus One Percent (1%) of the Net
Purchase Price as defined below (“CHOC Fee”). The CHOC Fee will not exceed Ten
Million Dollars ($10,000,000). For the purpose of this section, “Net Purchase
Price” is defined as the total purchase price of the Change of Control deal
above $500,000,000 to be received at the closing minus Licensee’s actual debt
repayment to its creditors at the time of the closing of the Change of Control
deal but not any other expenses (including transaction fees). The following
example is hereby offered to illustrate the intent of this section. If Licensee
closes a Change of Control deal for a total purchase price of $600,000,000 at
closing, and repays its creditors an amount of $89,000,000, then the CHOC Fee
due to Rutgers will be $7,850,000 plus $110,000 (1% * [100,000,000–(89,000,000)]
for a total fee of $7,960,000. For clarity, the CHOC fee payable to Rutgers
shall never drop below Seven Million and Eight Hundred Fifty Thousand U.S.
Dollars (US$7,850,000) under any circumstance.

 

 

3



--------------------------------------------------------------------------------

In addition, Licensee shall pay Rutgers One Percent (1%) of all common stock
dividends paid, or committed, to its shareholders prior to, and including, the
date of the closing of the Change of Control deal (“CHOC Date”).

Any termination or expiration of this License and/or Amendment #4 shall not
affect the rights and obligations set forth in this Section 4.6.

 

  10.

Section 5.1 of the License is hereby deleted in its entirety and replaced with
the following:

5.1 (i) Except as otherwise required by law, Licensee shall pay to Rutgers a
royalty on Net Sales of each category of Licensed Products sold by Licensee and
its Sublicensees, including sales to end users and to Distributors (but only
with respect to Net Sales arising in countries where there exists a valid and
enforceable Rutgers’ Patent Right covering the applicable Licensed Product at
the time of sale), at the following percentage rates:

(a) *** Percent (***%) of Net Sales prior to the CHOC Date;

(b) *** Percent (***%) on the first *** dollars ($***) in cumulative Net Sales
after the CHOC Date;

(c) *** Percent (***%) for the next *** dollars ($***) in cumulative Net Sales
after the CHOC Date;

(d) *** Percent (***%) on all Net Sales thereafter.

This obligation to pay royalties shall survive termination (but not expiration)
of the License with respect to Licensed Products sold or manufactured under the
License prior to such termination. Sales or other transfers among Licensee, its
Affiliates and Sublicensees which would otherwise be royalty bearing under this
Agreement shall be disregarded for purposes of computing royalties, to the
extent that Licensed Products subject to such sale or transfer are subsequently
sold or transferred to a third party where a payment of royalty pursuant to the
terms of this Agreement with respect to such sale or transfer will be required.
Regardless of the number of Licensed Patents that cover a Licensed Product,
Licensee shall only pay one applicable royalty set forth in this Section 5.1,
and shall not pay multiple royalties for such overlapping coverage.

 

  11.

The below clause will be added to the end of Section 5.1 of the License:

In the event that a license for third party intellectual property is required in
order for Licensee to make, have made, use, import, offer for sale, or sell the
Licensed Products, then the licensing royalty considerations based on Net Sales
by Licensee, Affiliates or Sublicensees shall be reduced by up to *** percent
(***%) of the licensing royalty consideration paid to the third party, provided
that the licensing royalty consideration payable to Rutgers shall never drop
below *** percent (***%) of the licensing consideration calculated before the
royalty reduction.

 

 

4

***Portions of this page have been omitted pursuant to a request for
Confidential Treatment filed separately with the Commission.



--------------------------------------------------------------------------------

  12.

Sections 5.3 and 5.4 of the License are hereby deleted in their entirety.

 

  13.

Section 6.3(ii)(b) of the License is hereby deleted in its entirety and replaced
with the following:

The annual extension fees to Non-Stent Products shall be terminated upon the
Amendment Effective Date, and the previously accrued extension fees of $500,000
by Licensee shall no longer be due.

 

  14.

Except as expressly set forth above, the License shall remain unmodified and in
full force and effect.

 

  15.

If there is a conflict between the Amendment #4 and any provisions of the
License, the terms and conditions of the Amendment #4 shall control.

IN WITNESS WHEREOF, the parties have executed this Amendment #4 as of the date
and year set forth above.

 

Rutgers, The State University of New Jersey

  

REVA Medical Inc.

/s/ S. David Kimball, Ph.D.

  

/s/ Brandi L. Roberts

By: S. David Kimball, Ph.D.

  

By:    Brandi L. Roberts

VP, Innovation & Research Commercialization

 

  

Chief Financial Officer

 

 

 

 

5